Exhibit 10.1

 

AMENDMENT TO THE

SUPPLEMENTAL NON-QUALIFIED SAVINGS PLAN FOR

HIGHLY COMPENSATED EMPLOYEES OF

HONEYWELL INTERNATIONAL INC.

AND ITS SUBSIDIARIES

 

(as amended and restated effective January 1, 2009)

 

Effective July 1, 2015 (the “Effective Date”), the Supplemental Non-Qualified
Savings Plan for Highly Compensated Employees of Honeywell International Inc.
and its Subsidiaries (the “Plan”) is hereby amended to separate the Plan into
two plans for all legal purposes, as follows:

 

1. One plan, to be known on and after the Effective Date as the “Excess Benefit
Plan of Honeywell International Inc. and its Subsidiaries (as amended and
restated as of July 1, 2015)” (the “Excess Benefit Plan”) shall provide only for
the benefits or contributions that would be provided under the Qualified Savings
Plans but for any benefit or limitations set forth in the Code, including any
amounts credited to each Participant’s Account as of the Effective Date that
would have been so characterized at the time such amounts were credited, and
including (for purposes of clarity) all Plan Employer Contributions described in
Section 5(b) of the Plan. The Excess Benefit Plan shall consist of, be governed
by and be subject to, the terms of the Plan excluding Section 5(a)(ii) thereof
and the other provisions of the Plan to the extent relating to Section 5(a)(ii).

 

2. A second plan, to be known on and after the Effective Date as the
“Supplemental Non-Qualified Savings Plan for Highly Compensated Employees of
Honeywell International Inc. and its Subsidiaries (as amended and restated as of
July 1, 2015)” (the “Supplemental Savings Plan”), shall provide for all other
benefits or contributions under the Plan. The Supplemental Savings Plan shall
consist of, be governed by and be subject to, the terms of the Plan excluding
Section 5(a)(i) and 5(b) thereof and the other provisions of the Plan to the
extent relating to Sections 5(a)(i) and 5(b).

 

3. Section 1 of each of Excess Benefit Plan and the Supplemental Savings Plan
shall be revised to read in its entirety as follows:

 

1. History. Honeywell International Inc. (the “Corporation”) initially
established this Excess Benefit Plan of Honeywell International Inc. and its
Subsidiaries (the “Plan”) effective January 1, 2006 when the Supplemental
Non-Qualified Savings Plan For Highly Compensated Employees Of Honeywell
International Inc. and Its Subsidiaries (Career Band 5 and Below) (the
“Supplemental Savings Plan”) was merged with and into the Supplemental
Non-Qualified Savings Plan for Highly Compensated Employees of Honeywell
International Inc. and its Subsidiaries (Career Band 6 and above) (the
“Executive Supplemental Savings Plan”) and the resulting plan from this merger
became known as the Plan. The Plan was amended and restated, effective as of
January 1, 2009, to implement changes required pursuant to and consistent with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the corresponding rules

 



and final regulations issued under Section 409A of the Code with respect to
amounts subject to such requirements. This Plan document covers any Participant
(as defined below) who was entitled to receive a benefit from the Plan as of
December 31, 2008, but did not receive full payment of such benefit under the
Plan as of such date, as well as any individual who becomes a Participant in the
Plan on or after January 1, 2009. Plan benefit payments commencing prior to
January 1, 2009 are governed by the terms of Plan as they existed prior to this
amendment and restatement and are either grandfathered from the requirements of
Section 409A of the Code or payable pursuant to a fixed schedule as required by,
and in compliance with, Section 409A of the Code. Between January 1, 2005 and
December 31, 2008, with respect to payments that are subject to the requirements
of Section 409A of the Code, the Plan has been operated in accordance with
transition relief established by the Treasury Department and Internal Revenue
Service pursuant to Section 409A of the Code. This amendment and restatement is
adopted in conformity with final regulations under Section 409A of the Code
issued by the Treasury Department on April 10, 2007 and effective January 1,
2009. The Plan resulting from the merger of the Supplemental Savings Plan and
the Executive Supplemental Savings Plan, as so amended, was then separated into
two separate plans for all legal purposes, in order to ensure the in order to
ensure its qualification as an Excess Benefit Plan within the meaning of Rule
16b-3 under the Securities Exchange Act of 1934, as amended. The following
provisions constitute and govern the terms of those two plans as follows:

 

(x) The Excess Benefit Plan of Honeywell International Inc. and its Subsidiaries
(as amended and restated as of July 1, 2015) (the “Excess Benefit Plan”)
provides only for the benefits or contributions that would be provided under the
Qualified Savings Plans but for any benefit or limitations set forth in the
Code, including any amounts credited to each Participant’s Account as of July 1,
2015, that would have been so characterized at the time such amounts were
credited, and including (for purposes of clarity) all Plan Employer
Contributions described in Section 5(b) below. The Excess Benefit Plan shall
consist of, be governed by and be subject to, the terms set forth below
excluding Section 5(a)(ii) below and the other provisions of the Plan to the
extent relating to Section 5(a)(ii); and

 

(y) The Supplemental Non-Qualified Savings Plan for Highly Compensated Employees
of Honeywell International Inc. and its Subsidiaries (as amended and restated as
of July 1, 2015) (the “Supplemental Savings Plan”) provides for all other
benefits or contributions set forth below. The Supplemental Savings Plan shall
consist of, be governed by and be subject to, the terms set forth below
excluding Section 5(a)(i) and 5(b) below and the other provisions of the Plan to
the extent relating to Sections 5(a)(i) and 5(b).

 

Capitalized terms used in this Section 1 and not defined in this Section 1 have
the meanings ascribed to them below.

 

4. The header of the Plan shall be revised to read in its entirety as follows:

 

“The Excess Benefit Plan of Honeywell International Inc. and its Subsidiaries
and the Supplemental Non-Qualified Savings Plan for Highly Compensated Employees
of

2



Honeywell International Inc. and its Subsidiaries (each as amended and restated
as of July 1, 2015)”

 

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned to them under the Plan.

3